 
Exhibit 10.5


CONTINUING LIMITED GUARANTY


 
 
THIS CONTINUING LIMITED GUARANTY (this “Guaranty”) dated June 27th, 2012 made by
E. GERALD KAY (the “Guarantor”), in favor of PNC BANK, NATIONAL ASSOCIATION, a
National Banking Association organized under the laws of the United States of
America, having an office located at PNC Bank Center, Two Tower Center
Boulevard, East Brunswick, New Jersey  08816, as Agent for the Lenders, (the
“Bank”).


W I T N E S S E T H:


WHEREAS, pursuant to a certain Revolving Credit, Term Loan and Security
Agreement (as it may be amended, supplemented, replaced or restated from time to
time, the “Loan Agreement”) dated the date hereof by and among INTEGRATED
BIOPHARMA, INC., InB:MANHATTAN DRUG COMPANY, INC., AGROLABS, INC., IHT HEALTH
PRODUCTS, INC., VITAMIN FACTORY, INC., IHT PROPERTIES CORP., (collectively, “the
“Borrower”), the Bank, the various financial institutions named therein or which
hereafter become a party thereto (together with the Bank collectively,
“Lenders”) and the Bank as agent for Lenders (in such capacity, “Agent”), the
Lenders have agreed to make certain loans to the Borrower; and


WHEREAS, the Borrower and the Lenders agree that in order to secure said loans,
the applicable parties shall execute the Loan Agreement and all of the Other
Documents (as such term is defined in the Loan Agreement) to the extent it is a
party thereto including, but not limited to this Guaranty (to the extent that it
is a party thereto) and agree to the terms and conditions set forth herein or
set forth elsewhere in the Loan Agreement and the Other Documents to the extent
it is a party thereto; and


WHEREAS, as a condition precedent to the making of the loans by the Lenders to
the Borrower, the Guarantor has agreed to guaranty to the Lenders repayment of
the Obligations (as defined below) in accordance with and subject to the
provisions of this Guaranty; and


WHEREAS, the Guarantor derives a benefit from the Lenders’ extension of credit
to the Borrower pursuant to the Loan Agreement.


NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make and/or continue to make the Loans and Advances (as each such
term is defined in the Loan Agreement), the Guarantor hereby agrees with the
Lenders as follows:


1. In consideration of the Loans and Advances made pursuant to the terms of the
Loan Agreement and the Other Documents, and to enable the Loans and Advances to
be maintained or obtained by the Borrower under the terms of the Loan Agreement
and the Other Documents, the Guarantor hereby irrevocably and unconditionally
guarantees the full, prompt and unconditional payment, when due, whether by
acceleration or otherwise, of any and all Obligations (as defined in the Loan
Agreement) , together with interest thereon and all attorneys’ fees, costs and
expenses of collection incurred by the Bank or Lenders in enforcing any of their
rights under the Loan Agreement, the Other Document or this Guaranty (the
“Obligations of the Borrower” or “Obligations”).  Notwithstanding any other
provision of this Guaranty, the Guarantor shall only be liable hereunder for the
Obligations up to a maximum aggregate amount of One Million and 00/100 Dollars
($1,000,000).


2. This Guaranty shall extend to and cover every extension or renewal of, and
every obligation accepted in substitution for, any Obligations of the Borrower,
which extensions, renewals or substitutions are herein consented and agreed to,
and the Guarantor shall be bound hereby irrespective of the existence, value or
condition of any collateral the Agent may at any time hold or the validity,
irregularity or enforceability of any instrument, writing or arrangement
relating to any such Obligations of the Borrower or collateral and irrespective
of any present or future law or order of any government (whether of right or in
fact) or of any agency thereof, purporting to reduce, amend or otherwise affect
any Obligations of the Borrower or to vary the terms of payment of the
Obligations.
 
1
 
 
 
 

--------------------------------------------------------------------------------

 

 
3. The Guarantor hereby waives notice of acceptance of this Guaranty and also
waives diligence, presentment, demand, protest and notice of dishonor of any
obligations evidenced by a note or otherwise, and notice of any other kind
whatsoever.


4. The Guarantor hereby assents to all terms and agreements made by the
Borrower, or any other obligor under the Loan Documents with respect to the
Loans and/or Advances, with the Lenders.


5. The Guarantor hereby consents and agrees that the Lenders may, without
prejudice to any claim against the Guarantor hereunder, at any time, or from
time to time, in the Lenders’ reasonable discretion and in accordance with the
terms of the Loan Agreement and the Other Documents, and without notice to the
Guarantor: (a) renew, extend or change the time of payment and the manner, place
or terms of payment of any Obligations of the Borrower; (b) exchange, release or
surrender all or any collateral which the Lenders may at any time hold as
security for the Obligations of the Borrower, or the obligations of the
Guarantor independently hereunder; (c) waive, release or subordinate any
security interest, in whole or in part, now or hereafter held as security for
any of the Obligations of the Borrower, or the obligations of the Guarantor
hereunder; (d) sell and cause the Lenders, or any of them, to purchase any
collateral in which the Lenders have a security interest at any public or
private sale or at any broker’s board, crediting net proceeds upon any
obligation secured thereby; (e) settle or compromise, with the Borrower or with
any other obligor with respect to the Loans and/or Advances, any Obligations of
the Borrower; (f) subordinate the payment of any Obligations of the Borrower or
obligations of any other person or entity to the payment of any other debt which
may be owing to the Lenders; or (g) apply any sums by whomsoever paid or
whosoever realized to any Obligations of the Borrower.


6. This Guaranty is a continuing guaranty and nothing shall terminate, discharge
or satisfy the liability of the Guarantor hereunder until the Obligations of the
Borrower shall have been indefeasibly paid in full, subject, however, to Section
23 below.


7. The Agent may, in its reasonable discretion, exercise any right or remedy
which the Lenders have under this Guaranty, the Loan Agreement, the Other
Documents, or by law (such rights and remedies being cumulative and not
alternative or exclusive) without pursuing or exhausting any right or remedy
which the Lenders have against the Borrower or any other person or entity or
which the Lenders have with respect to any collateral or any other guaranty of
any or all of such Obligations.  The Lenders need not join the Borrower or any
other person or entity as a party in any action brought to enforce the
provisions hereof; and the Lenders may exercise any right or remedy which they
have under this Guaranty without regard to any actions or omissions of the
Borrower or any other person or entity.


8. No delay on the Lenders’ part in exercising any right hereunder or in taking
any action to collect or enforce payment of any Obligations of the Borrower,
either as against the Borrower or any other person or entity, shall operate as a
waiver of any such right or in any manner prejudice the Lenders’ rights against
the Guarantor.


9. The Guarantor agrees that, if any of the Obligations of the Borrower are not
paid when due after giving effect to any applicable grace and/or notice period
set forth in the Loan Agreement and such Event of Default is continuing, the
Guarantor will, without demand upon or notice to the Guarantor but subject to
the limitations set forth in Section 1 herein, forthwith satisfy such
Obligations, or if the maturity of any Obligations of the Borrower hereby
guaranteed is accelerated, by bankruptcy or otherwise as against the Borrower,
such maturity shall also be deemed accelerated for the purposes of this Guaranty
and without demand upon or notice to the Guarantor, and the Lenders may collect
from the Guarantor the total amount hereby guaranteed, subject to the
limitations set forth in Section 1 herein.


10. As security for the performance of the Guarantor’s obligations hereunder,
the Guarantor: (a) hereby acknowledges the assignment, pledge and grant by the
Borrower to the Agent and Lenders, pursuant to the Loan Agreement, of a
continuing security interest in and to all of the Collateral (as that term is
defined in the Loan Agreement); and (b) grants the Lenders a right of setoff
against all monies, deposits, instruments or other property of any kind, without
limitation, owned by the Guarantor or in which the Guarantor has a joint or
contingent interest and which now or any time hereafter are in the possession or
control of the Lender or in transit by mail or carrier to or from the Lender or
in possession of any third person acting on the Lender’s behalf for any reason
whatsoever.
 
2
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
11. The Guarantor shall not exercise any rights it has acquired by way of
subrogation under this Guaranty or otherwise, unless and until all of the
Obligations of the Borrower have been paid in full.  If any payment is made to
the Guarantor on account of such subrogation rights when any of the obligations
of the Borrower are not paid in full, each and every amount so paid will
forthwith be turned over to the Agent to be credited and applied upon any of the
Obligations of the Borrower whether matured or unmatured.  Any and all present
and future debts and obligations of the Borrower to the Guarantor are hereby
waived and postponed in favor of and subordinated to the full payment and
performance of all Obligations of the Borrower to the Lenders.


12. This Guaranty shall continue to be effective or reinstated, as the case may
be, if at any time payment of any of the Obligations of the Borrower, or any
part thereof, is rescinded or must otherwise be returned by the Lenders upon the
insolvency or bankruptcy of the Borrower, or otherwise, as though such payment
had not been made.


13. The release by the Lenders of any other guarantor, or settlement with such
other guarantor or the revocation or impairment of such guaranty, shall not
operate to prejudice the Lenders’ rights against the Guarantor hereunder.


14. No waiver of any of the Lenders’ rights hereunder and no modification or
amendment of this Guaranty, shall be deemed to be made by the Lenders unless the
same shall be in writing, duly signed on behalf of the Lenders by a duly
authorized officer and the Guarantor, and each such waiver, if any, shall apply
only with respect to the specific instance involved, and shall in no way impair
the rights or the obliga­tions of the Guarantor to the Lenders in any other
respect at any other time.


15. Notwithstanding anything herein to the contrary, until such time as the
Obligations have indefeasibly been repaid in full, the Guarantor hereby
irrevocably waives and covenants not to assert any and all legal and equitable
rights to recover from the Borrower (i) any sums paid by the Guarantor under the
terms of this Guaranty including, without limitation, all rights of subrogation
and all other rights that would result in the Guarantor being deemed a creditor
of the Borrower under the Federal Bankruptcy Code, and any other law, and (ii)
any and all claims the Guarantor has or may have against the Borrower which are
not related to or arising from or in connection with this Guaranty, or other
documents delivered in connection with the Obligations, that do or would result
in the Guarantor being deemed a creditor of the Borrower under the Federal
Bankruptcy Code or any other law.


16. The Lenders shall be under no duty or obligation to the Guarantor or anyone
else to, nor shall the Lenders have any liability whatsoever to the Guarantor or
anyone else for failing to: (i) preserve, protect or marshal any collateral it
may hold as security for the Obligations of the Borrower, or the obligations of
the Guarantor hereunder; (ii) preserve or protect the rights of the Borrower or
any other obligor with respect to the Obligations against any person claiming an
interest in any collateral the Lenders may hold as security for the Obligations
of the Borrower, or the obligations of the Guarantor hereunder; (iii) realize
upon any collateral the Lenders may hold as security for the Obligations of the
Borrower, or the obligations of the Guarantor hereunder; in any particular order
or manner or seek repayment of the Obligations from any particular source; or
(iv) permit any substitution or exchange of all or any part of any collateral
the Lenders may hold as security for the Obligations of the Borrower, or the
obligations of the Guarantor hereunder; or release any part of any said
collateral from any lien, even if that substitution or release would leave the
Lenders adequately secured.
 
 
3

 
 
 

--------------------------------------------------------------------------------

 
 
17. All notices, requests and other communications pursuant to this Guaranty
shall be in writing, to be delivered in the same manner as notices are to be
given under the Loan Agreement, addressed to the Agent at its office located at
340 Madison Avenue, New York, New York  10173, Attention:  Joanne Fu,
Relationship Manager, to the Guarantor at c/o Integrated BioPharma, Inc., 225
Long Avenue, Hillside, NJ 07205, or at such other address as either may give
notice to the other as herein provided.  Any notice, request or communication
hereunder shall be deemed to have been given when delivered.


18. The words importing the singular number mean and include the plural number
and vice versa, and words of the masculine gender mean and include correlative
words of the feminine and/or neuter gender and vice versa.


19. This Guaranty shall be construed in accordance with and governed by the laws
of the State of New York.


20. This Guaranty shall be binding upon the Guarantor, as well as his heirs,
beneficiaries, legal representatives, successors and/or assigns and inure to the
benefit of the Lenders and the Lenders’ successors and permitted assigns as
provided in Section 16.3 of the Loan Agreement.


21. THE GUARANTOR AND THE BANK EACH HEREBY IRREVOCABLY CONSENTS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, OF ANY FEDERAL COURT LOCATED IN THE STATE OF NEW YORK IN
CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
OBLIGATION.  THE GUARANTOR HEREBY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE
LAW THE DEFENSES OF FORUM NON CONVENIENS AND IMPROPER VENUE.


22. THE GUARANTOR AND THE BANK EACH EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY LITIGATION RELATING TO, IN CONNECTION WITH, OR ARISING OUT OF THIS
GUARANTY OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION WITH ANY OF THE
OBLIGATIONS.


23. This Guaranty shall terminate at the earlier of (x) at such time as all
Obligations are fully and indefeasibly paid in full to the Lenders or otherwise
satisfied in full and (y) the date that each of the following has occurred: (i)
the repayment or prepayment of the principal amount of the Term Loan in an
amount of not less than $1,000,000, (ii) receipt and satisfactory review by the
Agent of the Borrowers’ annual financial statements deliverable pursuant to
Section 9.7 of the Loan Agreement for the fiscal year ending June 30, 2013 which
shall reflect, among other things, a calculation of EBITDA (as such term is
defined in the Loan Agreement) of the Borrowers of not less than $1,500,000 for
such fiscal period, and (iii) receipt by the Agent of evidence that no Default
and/or Event of Default shall have occurred and be continuing at such
time.  Upon such termination, the Guarantor shall be released from all
obligations under this Guaranty without any additional consent or action from
any Lender or the Agent.




IN WITNESS WHEREOF, the Guarantor has executed this Guaranty this 27th day of
June , 2012.
 
WITNESS:
 


 

 /s/ Dina L. Masi   /s/ E. Gerald Kay  Name:  DINA L. MASI    Name:  E. GERALD
KAY

 
 
4
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
STATE OF NEW JERSEY:                                         
        : SS.
COUNTY OF UNION:




BE IT REMEMBERED, that on this 26th day of June, 2012 before me, the subscriber,
a Notary Public of New Jersey, personally appeared E. GERALD KAY, who, I am
satisfied, is the person named in and who executed the within Guaranty, and
thereupon he acknowledged that he signed, sealed and delivered the same as his
act and deed, for the uses and purposes therein expressed.
 
 

             
By:
/s/ Mireille M. Antinozzi     Mireille M. Antinozzi    Notary Public  
(Print Name and Title)

 

5
 